826 F.2d 1062
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William BENNETT, Plaintiff-Appellant,v.UNITED STATES of America, Department of the Army, Defendants,Association Growth Enterprises, Inc., National Associationfor Uniformed Services, Saturn Corporation, FrankJ. Cusimano, J.C. Pennington,Defendants- Appellees.
No. 87-1563.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1987.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Bennett filed a complaint against seven defendants.  On February 9, 1987, the district court dismissed the case as to Saturn Corporation, Association Growth Enterprises, National Association for Uniformed Services, Cusimano and Pennington.  A motion to vacate that portion of the defendant's February 9 order which dismissed five defendants was filed on February 19, and denied on April 15, 1987.  Bennett appealed from the April 15 order.


3
No final judgment or appealable order has been entered.  Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949);  Catlin v. United States, 324 U.S. 229 (1945).  The February 9, 1987, order disposed of fewer than all the parties involved in the action.  The district court did not expressly determine that there is no just reason for delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Civil Procedure.  The order of February 9, 1987, is not final and appealable.  McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir.1978);  Moody v. Kapica, 548 F.2d 133 (6th Cir.1976);  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973).  The motion to vacate the February 9, 1987, order was tantamount to a Rule 59(e), Federal Rules of Civil Procedure, motion for reconsideration or to alter or amend.  An order denying a Rule 59 motion is not a final judgment or appealable order, but it can be reviewed on appeal only from a final judgment rendered in the action.  Carpenter v. Klosters Rederi A/S, 604 F.2d 11 (5th Cir.1979).  No final decision has been entered during the pendency of this appeal.  The United States and Department of the Army are still defendants in the district court action.


4
It is ORDERED that the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.